DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Martin Moynihan on 12/2/2021
The application has been amended as follows: 
In the claims:
in claim 1's line 10, insert--one or more--before "waste nozzles";
in claim 1's line 11, insert--one or more--before "waste nozzles";
in claim 4's line 4, insert--one or more--before "waste nozzles";
in claim 6's line 1, delete [[4]] in insert--5--;
in claim 6's line 4, delete "said operation" and insert --said control--;
in claim 6's line 5, delete "said provision" and insert --said delivery--;
in claim 8's line 3, before "amount of time" delete "the" and insert--an--;
in claim 8's line 4, delete "in each delivery cycle";
claims 9 – 13 and 15 are canceled;
in claim 17's line 20, insert--one or more--before "waste nozzles"; and

Election/Restrictions
Claims 1–8 are and 17 are allowable. 
The restriction requirement , as set forth in the Office action mailed on 09/21/2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim, i.e., the restriction requirement of claim 17.  Claim 17, directed to an additive manufacturing system is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. Claims 9–13 and 15, directed to a method and a slab, are withdrawn from consideration and canceled per this Examiner's Amendment because neither independent claim 9 nor independent claim 15 requires all the limitations of the allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
Claims 1–8 and 17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to independent claim 1, the primary reason for allowing claim 1 is that the prior art fails to provide any teachings, suggestions, motivations, or other rationales to arrive at a waste curing device comprising: a movable cover positioned above said container; a static cover positioned above said container, wherein said movable cover is configured to move relative to said static cover to provide an open position for said waste nozzles to deliver waste into said container, and subsequently to a closed position, to shield said waste nozzles from said curing radiation.
WO 2017009833 (2017-01-19) (of record) is considered the closest prior art discloses
    PNG
    media_image1.png
    505
    517
    media_image1.png
    Greyscale

waste curing device to cure waste generated by an additive manufacturing system (see above), the waste curing device comprising:
a container (400) for receiving said waste (see page 20 line 3);
a static cover positioned above said container (Figure 6);
one or more waste nozzles (420) configured to deliver waste into said container (page 20 lines 11 – 16); and

However, WO 2017009833 fails to disclose a movable cover positioned above said container and wherein said movable cover is configured to move relative to said static cover to provide an open position for said waste nozzles to deliver waste into said container, and subsequently to a closed position, to shield said waste nozzles from said curing radiation. 
US 20030063138 (of record) teaches a light source (70) configured to cures waste in a container (¶71 and ¶76). However, this reference fails to remedy the above deficiencies.


    PNG
    media_image2.png
    632
    553
    media_image2.png
    Greyscale


US 20030209836 teaches nozzles (74a and b) and curing of waste (79; ¶51). However, this reference fails to remedy the above deficiencies.


    PNG
    media_image3.png
    733
    535
    media_image3.png
    Greyscale


US 20070063366 teaches a container (Figure 3, 200) configured to receive photocurable waste from a nozzle (198), the static cover (Figure 3) in that a light source may be used to cure the photocurable polymer. However, this reference fails to remedy the above deficiencies.


    PNG
    media_image4.png
    414
    438
    media_image4.png
    Greyscale


A subsequent search failed to return any additional references which would remedy the above deficiencies.

Therefore, claim 1 allowed because  the prior art fails to provide any teachings, suggestions, motivations, or other rationales to arrive at a waste curing device comprising: a movable cover positioned above said container; a static cover positioned above said container, wherein said movable cover is configured to move relative to said static cover to provide an open position for said waste nozzles to deliver waste into said container, and subsequently to a closed position, to shield said waste nozzles from said curing radiation.
Claims 2 – 8 are allowed for the same reasons via their dependency on claim 1. 
With respect to independent claim 17, this claim is allowed because it contains the same allowable features of claim 1, i.e., a movable cover positioned above said container; a static cover positioned above said container, wherein said movable cover is configured to move relative to said static cover to provide an open position for said waste nozzles to deliver waste into said container, and subsequently to a closed position, to shield said waste nozzles from said curing radiation.

Response to Arguments
In view of the proposed amendments, claims 1–8 and 17 are allowed. Applicant's remarks are persuasive to the extent they are consistent with the above Reasons for Allowance. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANLEY L CUMMINS IV whose telephone number is (469)295-9048. The examiner can normally be reached Monday-Friday 9:30 a.m. - 6:00 p.m. (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S Del Sole can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.L.C./Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743